
	

113 S1138 IS: To reauthorize the Hudson River Valley National Heritage Area.
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1138
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Hudson River Valley National Heritage
		  Area.
	
	
		1.Reauthorization of Hudson
			 River Valley National Heritage AreaSection 910 of the Hudson River Valley
			 National Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333; 127
			 Stat. 420) is amended by striking 2013 and inserting
			 2022.
		
